         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 1 of 15




1                                                                The Honorable Robert J. Bryan

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7                                  AT TACOMA

8    UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                    No. 3:17-cv-05769-RJB
9    URBINA, individually and on behalf of all
     those similarly situated,                     PLAINTIFFS’ REPLY IN
10                                                 SUPPORT OF THEIR MOTION
                                  Plaintiffs,      FOR SUMMARY JUDGMENT
11
            v.                                     NOTE ON MOTION CA LENDAR:
12                                                 APRIL 3, 2020
     THE GEO GROUP, INC., a Florida
13   corporation,                                  ORAL ARGUMENT REQUESTED

14                               Defendant.

15

16

17

18

19

20

21

22

23

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF T HE IR      SCH ROETER GOLDMA R K & BENDER
                                                       500 Central Building 810 Third Avenue Seattle, WA 98104
      MOT. FOR SUMM. J. (3:17-c v-05769-RJ B)                 Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 2 of 15




1                                     I.     INTRODUCTION

2           Likening detainee workers to messy teenagers, GEO minimizes their labor at NWDC

3    as nothing more than the attendants of “communal living,” but GEO relies on detainee workers

4    to do much more than simply make their beds. The sheer number of detainee workers and the

5    breadth of the worker program bear this out. This is real and meaningful work that the detainee

6    workers perform in return for wages, and in its absence, GEO would be forced to secure more

7    hours from its existing staff, more employees, or both to continue operating at NWDC. Because

8    GEO permits detained persons to work and pays them for doing so, it is an “employer” and the

9    detainee workers are its “employees” under the MWA.

10                                         II.   ARGUMENT

11          A.      Neither the Residential Nor “Government-Owned Facility” Exemptions
                    under the MWA Apply to GEO.
12
            GEO repeats nearly verbatim its arguments about MWA exemptions from its pending
13
     cross-motion for summary judgment. See Dkt. 227 (GEO’s Mot. for Summ. J.) at 7-13. Rather
14
     than restating what they have already said, Plaintiffs incorporate by reference the argument
15
     and authority from their brief in opposition. Dkt. 272 (Pltfs.’ Opp.) at 13-20.
16
            B.      GEO Became Plaintiffs’ Employer By Permitting Them to Work.
17          GEO raises a legitimate point in a footnote to its opposition warranting further
18   discussion. Dkt. 274 (Opp.) at 4 n.1. Until now, the parties have advocated for some
19   formulation of the “economic-dependence” test to determine whether an employment
20   relationship existed between GEO and the detainee workers. But as GEO points out, Opp. at
21   16 n.7, Washington first adopted the test to distinguish an employee from an independent
22   contractor. Anfinson v. FedEx Ground Package Sys., Inc., 866, 281 P.3d 289, 302 (Wash.
23   2012). (“Under the MWA,” the economic dependence test is “the correct inquiry into whether
24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 1
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 3 of 15




1    a worker is an employee covered by the act or an independent contractor not covered by the

2    act…”). Washington later adopted a more extensive multi-factor test to assess alleged joint

3    employer relationships. Becerra v. Expert Janitorial, LLC, 332 P.3d 415, 421 n.7 (Wash. 2014)

4    (“The joint employment test we articulate today is designed to determine obligations under the

5    minimum wage act and does not otherwise govern a worker’s employment status or employer’s

6    obligations.”).

7           Neither test is a good fit here as no one argues the existence of a joint-employer

8    relationship, and whether the detainee workers are “in business for [themselves]”—the central

9    question under the economic dependence test—misses the point for people in civil detention.

10   See Anfinson, 281 P.3d at 299 (“The relevant inquiry is “’whether, as a matter of economic

11   reality, the worker is economically dependent upon the alleged employer or is instead in

12   business for himself.’”).

13          Rather, the detainee workers are either in GEO’s employ or not, as there is no secondary

14   label or fallback status that applies as in cases alleging misclassification (i.e., employee vs.

15   independent contractor) or joint employment (i.e., single employer vs. joint employer). Here,

16   the plain language of the statute provides the proper framework for the inquiry before the

17   Court. “’Employ includes to permit to work.” RCW 49.46.010(2); see WAC 296-126-002(3)

18   (“’Employ’ means to engage, suffer or permit to work.”). And “permit” means “to allow.”

19   Webster’s Third New International Dictionary of the English Language, Unabridged 1683; see

20   Anfinson, 281 P.3d at 298 n.2 (“The relevant definition of ‘suffer’ is ‘not to forbid or hinder’

21   with the synonym ‘permit.’ ‘[S]uffer’ is synonymous with ‘permit.’”).

22          Read as a whole, the MWA finds an employment relationship to exist wherever an

23   entity permits an individual to work and some other exception does not apply. See Anfinson,

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                  SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 2
             Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 4 of 15




1    281 P.3d at 297; RCW 49.46.010(4).Because GEO has permitted Plaintiffs and members of

2    the class to work at NWDC, an employment relationship was formed under the MWA. The

3    Court’s analysis may end here.

4               C.        Plaintiffs Satisfy the Economic Dependence Test.

5               Even if the Court reaches the economic-dependence test, the record contains

6    overwhelming evidence that GEO’s relationship with the detainee workers satisfies the

7    Anfinson factors, entitling Plaintiffs to summary judgment. GEO does not dispute that several

8    of the factors are satisfied,1 and the arguments GEO offers to challenge other factors are

9    unavailing.

10              Ultimately, these factors demonstrate that the detainee workers are economically

11   dependent upon GEO—and GEO alone—to earn wages while at NWDC. See Real v. Driscoll

12   Strawberry Assoc., Inc., 603 F.2d 748, 754 (9th Cir. 1979) (“employees are those who as a

13   matter of economic reality are dependent upon the business to which they render service.”).

14   The inability of the detainee workers to work purely on their own terms demonstrates their

15   dependence on GEO. See, e.g., Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 138-40 (2d

16   Cir. 2017); Sec’y of Labor, U.S. Dep’t of Labor v. Lauritzen, 835 F.2d 1529, 1542 (7th Cir.

17   1987) (“The usual argument that workers are ‘dependent’ on employers … is that they are

18   immobile.”) (Easterbrook, J., concurring).

19              GEO misconstrues the economic dependence test, arguing that detained persons don’t

20   need money at NWDC because all of their basic necessities are met. Factually speaking, this

21
     1
         Nowhere does GEO address the relative investments of Plaintiffs and GEO (i.e., the second Anfinson factor),
22       Plaintiffs’ opportunity for profit or loss (i.e., the third Anfinson factor), or the skill and initiative required of the
         detainee workers (i.e., the fourth Anfinson factor). See Dkt. 221 (Mot.) at 14-17. Because the Plaintiffs’
23       argument and evidence concerning these factors is uncontradicted, the Court may take them as true for purposes
         of granting Plaintiffs’ motion. Fed. R. Civ. P. 56 (e).
24
         PL T FS. ’ R E PL Y IN SUPPOR T OF                                SCH ROETER GOLDMA R K & BENDER
                                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
         THEIR MOT. FOR SUMM. J . (3:17-cv-                                         Phone (206) 622-8000 Fax (206) 682-2305
         05769-RJ B) 3
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 5 of 15




1    notion is incorrect, as detained workers use money they earn to buy commissary goods, pay

2    for phone calls, and attorneys. Whitehead Decl., Ex. R (Johnson Decl.) at ¶ 11; see Dkt. 273-

3    5 (Nwauzor Dep.) at 94-96, 137-138. Legally speaking, GEO’s argument misses the mark as

4    the economic dependence test turns on whether the employee’s opportunity for economic gain

5    is solely through the employer, not whether the employee needs (i.e., depends on) the money.

6           Because they satisfy the economic dependence test, the Court should render summary

7    judgment in Plaintiffs’ favor.

8                   1.      So long as they are detained, the relationship between GEO and the
                            detainee workers is permanent.
9
            GEO twists the “permanency” factor into a requirement akin to permanent servitude,
10
     arguing the “ephemeral” nature of the relationship prevents a finding by the Court. Contrary
11
     to GEO’s claim, satisfying the permanency inquiry does not mean that detainee workers must
12
     do the same job exclusively at NWDC or even that they participate in the worker program
13
     through the duration of their detention. Rather permanency is found when the relationship is
14
     such that workers “do not transfer from one [employer] to another as particular jobs are offered
15
     to them.” Donovan v. Sureway Cleaners, 656 F.2d 1368, 1372 (9th Cir. 1981) (finding
16
     permanency of the relationship between employer and dry cleaning agents because agents did
17
     not generally offer their services to different employers); Donovan v. DialAmerica Mktg., Inc.,
18
     757 F.2d 1376, 1384 (3d Cir. 1985) (finding permanency because “the home researchers did
19
     not transfer their services from place to place, as do independent contractors.”); Mathis v.
20
     Hous. Auth. of Umatilla Cty., 242 F. Supp. 2d 777, 785 (D. Or. 2002) (finding permanency
21
     even though “position was for an indefinite duration and either party could terminate the
22
     relationship at any time”). Indeed, if employee attrition prevented a finding of permanency, as
23

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                  SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 4
             Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 6 of 15




1    GEO suggests, employees in high turnover industries like retail, fast food, and hospitality could

2    never satisfy the economic dependence test.

3               The detainee workers at the NWDC may not seek employment outside the NWDC, and

4    if they wish to work, GEO and its worker program are the only option. Whitehead Decl., Ex C

5    (GEO 30(b)(6) Dep) at 88:7-10. This is not just a long-lasting work relationship, it is the only

6    working relationship available to detainee workers, some of whom are detained for years. And

7    just like any other at-will employment relationship, the relationship will last as long as the

8    detainee worker performs his or her duties satisfactorily and chooses to continue working.

9               The undisputed facts show that this is a permanent working relationship.

10                       2.       GEO exerts near absolute control over detainee workers in the
                                  terms and conditions of the worker program.
11
                GEO’s rejoinder to any claim that it supervises and controls the detainee workers is
12
     that participating in the worker program is “completely voluntary.” Opp. at 22. Other than
13
     forced labor, however, the act of working is always “voluntary” in the sense that it is an act of
14
     one’s own choice or free will. But the fact that detainee workers choose to participate in the
15
     program does not alter the conclusion that GEO controlled and supervised their work once they
16
     decided to participate. GEO does not challenge this fact in a serious way, creating straw man
17
     arguments about uniforms instead.2 Id.
18
                At other times, GEO downplays its might, arguing that it cannot control “any of the
19
     aspects of detainees’ participation in the VWP,” but GEO offers no citation to the record for
20
     this stunning claim. Opp. at 23 (emphasis added). To be sure, GEO points out the so-called
21

22
     2
         GEO argues that it provides clothing to all detained persons, which is true, but GEO provides special clothing,
23       footwear, and other protective gear to detainee kitchen workers. Whitehead Decl., Ex. G (Delacruz Dep.) at
         114:25-116:5. Providing the materials, equipment, and clothing needed for the job are indicia of employment.
24
         PL T FS. ’ R E PL Y IN SUPPOR T OF                           SCH ROETER GOLDMA R K & BENDER
                                                                       500 Central Building 810 Third Avenue Seattle, WA 98104
         THEIR MOT. FOR SUMM. J . (3:17-cv-                                    Phone (206) 622-8000 Fax (206) 682-2305
         05769-RJ B) 5
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 7 of 15




1    limits of its power, but it has left virtually uncontested the mountain of evidence demonstrating

2    its near absolute control over the worker program and its participants. Consider the following

3    facts that must be taken as verities because they are unchallenged by GEO:

4           GEO develops and manages the                           GEO provides on the job training to
            VWP. Mot. at 7.                                        VWP participants. Id.
5
            GEO sets the detainee worker rate                      GEO conducts safety inspections of
6           of pay. Id. at 8.                                      VWP workers. Id. at 11.
            ICE is not involved in the day-to-                     GEO may fire detainee workers for
7
            day operation of the VWP and plays                     unsatisfactory job performance. Id.
8           no role in assigning detainee                          at 11-12.
            workers to work assignments or
                                                                   GEO may refuse to pay detainee
9           supervising their work. Id. at 9, 11.
                                                                   workers for unsatisfactory job
10          GEO creates job descriptions for                       performance. Id. at 12.
            the VWP jobs. Id. at 9.
11
            GEO creates a roster or schedule
12          detailing when and where detainee
            workers may work. Id. at 10.
13
        The fact that GEO provides more or better training for its regular employees, or expects
14
     more of them, does not refute the control or supervision that GEO exercises over the detainee
15
     workers. See Torres-Lopez v. May, 111 F.3d 633, 642 (9th Cir. 1997) (finding sufficient control
16
     where employer “exercised significant control” including setting the work schedule,
17
     determining the number of workers needed, and inspecting all work performed); Berry v.
18
     Transdev Servs., Inc., No. C15-1299-RAJ, 2017 WL 1364658, at *4-5 (W.D. Wash. Apr. 14,
19
     2017) (finding sufficient control where an employer dictated how duties were performed).
20
            And if GEO’s expectations of its regular employees is at all relevant, its job
21
     descriptions requiring them to “Direct[ ] work, provide[ ] training and perform[ ] inspections
22
     of work performed by inmate/detainee workers” negate any claim that GEO personnel were
23

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 6
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 8 of 15




1    merely passive bystanders while detained persons worked. Whitehead Decl., Ex. BB; see

2    Whitehead Decl., Exs. CC, DD, EE, and FF.

3           Finally, GEO conflates the “direct supervision” of detainees for purposes of facility

4    safety and security with the supervision it provides for detainee workers in the VWP. Only the

5    terms of the VWP—and the work performed within it—are challenged in this case. Because

6    GEO cannot, and does not, dispute that its officers supervise the work detainees perform in the

7    VWP, the undisputed evidence supports finding in Plaintiffs’ favor on this factor.

8                   3.      The work performed by detainees is an integral part of GEO’s
                            business at NWDC.
9
            There is no dispute that GEO relies upon detainee labor to operate the NWDC and that
10
     such labor is integral to GEO’s business. Hundreds of detainee workers cook, clean, cut hair,
11
     and do laundry each day to keep the facility up and running. See Berry, 2017 WL 1364658, at
12
     *5 (finding workers’ labor to be integral to an employer’s business model because the
13
     employer “cannot fulfill its contractual obligations” unless workers performed their duties).
14
     GEO’s argument that it could pick up the slack if detainee workers stopped working does not
15
     create a fact dispute—it proves Plaintiffs’ point. GEO’s admissions that GEO staff could step
16
     in to cover the shifts of kitchen workers, or that detainees could go without haircuts if barbers
17
     refused to work, are decisive evidence that without detainee labor, GEO would have to
18
     restructure its business model or hire more employees to address the work shortage. See
19
     Whitehead Decl., Ex. C (30(b)(6) Dep.) at 89:5-90:18.
20
            D.      The Fundamental Nature of the Relationship Between GEO and Detainee
21                  Workers is that of Employer and Employee.

22          Perhaps because it is a losing argument for the company, GEO urges the Court to look

23   past the economic-dependence test to the “fundamental nature’ of the activity and relationship”

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 7
            Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 9 of 15




1    between GEO and the detainee workers to negate Plaintiffs’ claim. Opp. at 15-19. GEO’s

2    arguments rest on half-truths and dubious legal authority.

3               The Court need only look to the name of the program (i.e., the Volunteer Worker

4    Program) to ascertain the nature of the relationship between GEO and the detainee workers.3

5    GEO pays them for their labor, forming an employment relationship in the process. Tony &

6    Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 306 (1985).

7               The Supreme Court’s holding in Alamo is instructive. There, a religious foundation ran

8    several commercial businesses, including service stations, clothing and grocery stores, hog

9    farms, a motel, construction companies, candy companies, and record-keeping companies. Id.

10   at 292. Staffing the foundation’s businesses were “volunteers,” who were former drug addicts,

11   derelicts, or criminals that the foundation had converted and rehabilitated. Id. In exchange for

12   their services, the volunteers received food, clothing, shelter, and other benefits from the

13   foundation, but no cash salaries. Id. The Court held that the “volunteers” were actually

14   employees under the economic realities test. Id. at 301, 306. Two factors were particularly

15   significant. First, the volunteers were entirely dependent economically upon the foundation for

16   long periods of time, and in some cases several years. Id. at 301, 305. Second, the volunteers

17   expected to receive in-kind non-cash benefits in exchange for their services, which amounted

18   to “wages in another form.” Id. Because the volunteers “work[ed] in contemplation of

19   compensation,” they were employees under the FLSA. Id. at 306.

20

21

22   3
         GEO fails to distinguish between its relationship with the broader population of detained persons at NWDC
         from its relationship with the detainee workers at NWDC. This is a critical distinction because this case—and
23       the certified class—concern only those detained persons who engaged in the worker program. Thus, it is GEO’s
         relationship with the detainee workers that is at issue.
24
         PL T FS. ’ R E PL Y IN SUPPOR T OF                          SCH ROETER GOLDMA R K & BENDER
                                                                     500 Central Building 810 Third Avenue Seattle, WA 98104
         THEIR MOT. FOR SUMM. J . (3:17-cv-                                  Phone (206) 622-8000 Fax (206) 682-2305
         05769-RJ B) 8
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 10 of 15




1           Like, the volunteers in Alamo, the detainee workers here expected compensation from

2    GEO in the form of wages, and they are entirely dependent upon GEO to earn money during

3    their detention, which can span years. See Whitehead Decl., Ex. E (Aguirre-Urbina Dep.) at

4    8:2-8 (six years in detention).

5           Ignoring these obvious truths, GEO insists that its relationship with the detainee

6    workers is that of jailer and jailed, but GEO has previously stipulated that detention at NWDC

7    is neither penal nor criminal in nature. See Dkt. 258 (Stipulation) at 3. In other places, GEO

8    styles the worker program as simply a cure for idleness. To be sure, some detained persons

9    participate in the worker program at least in part to address boredom, but this is no defense to

10   complying with minimum wage laws. Souder v. Brennan, 367 F. Supp. 808, 813 n.21 (D.D.C.

11   1973) (emphasis added) (rejecting argument that work performed by mentally-ill and disabled

12   workers was merely “something to occupy the time” as defense to paying minimum wages).

13          The cases cited by GEO do not persuade otherwise. GEO turns first to the Washington

14   intermediate court’s opinion in Rocha v. King Cty., 435 P.3d 325 (Wash. Ct. App. 2019), which

15   the Washington Supreme Court recently accepted for review. 448 P.3d 64 (Wash. 2019). In

16   Rocha, a putative class of prospective jurors argued, among other things, that they were entitled

17   to the minimum wage for their jury service. Id. at 328-29. The court acknowledged, but did

18   not apply, the economic dependence test, which is one of the issues before the state Supreme

19   Court. Id. at 332-334. Instead, the court found that an employment relationship could not be

20   found because the fundamental nature of jury service was a civic duty. Id.

21          This case is distinguishable from Rocha because the fundamental nature of GEO’s

22   worker program is working for wages. There is no grander or more noble purpose overriding

23   the fact that Plaintiffs and members of the class are working for money.

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                           Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 9
            Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 11 of 15




1               Next, GEO turns to Calhoun v. Wash., 193 P.3d 188 (Wash. Ct. App. 2008), as

2    controlling authority. It is not. In Calhoun, a pretrial detainee awaiting a civil commitment trial

3    regarding possible classification as a sexually violent predator brought a discrimination claim

4    against the state. Id. at 190-191. The court held that the plaintiff was not an employee within

5    the meaning of the state’s discrimination laws, and did not reach the economic dependence test

6    because neither the FLSA nor MWA applied to the case. Id. at 193. The court found an

7    employment relationship otherwise lacking because the plaintiff’s activity was part of the

8    facility’s therapeutic program for violent offenders. Id. at 193 n.12.

9               Far from “legally indistinguishable,” as GEO claims, Calhoun is nothing like this case

10   because GEO’s worker program serves no therapeutic, training, or rehabilitative purpose for

11   those who participate. Whitehead Decl., Ex. M (2011 PBNDS § 5.8 - VWP)) at § 5.8.II

12   (Expected Outcomes). GEO can point to no individualized, case-manager-approved treatment

13   or rehabilitation plan, or a vocational training plan, for the benefit of detained individuals

14   because none exist.

15              GEO also cites Ndambi v. CoreCivic, Inc., CV RDB-18-3521, 2019 WL 4735428 (D.

16   Md. Sept. 27, 2019), for the proposition that residents of detention facilities are not employees

17   in light of the custodial nature of detention.4 Ndambi, however, relied upon Alvarado Guevara

18   v. I.N.S., 902 F. 2d 394, 396 (5th Cir. 1990), which this Court has declined to follow as

19   persuasive authority. Dkt. 29 at 17-18 (“Neither Menocal, Whyte, nor Alvarado is binding

20   precedent, and in this Court’s view, extending the logic of Alvarado to interpret this State’s

21   statutory exception to include federal detainees moves beyond interpretation to legislation.”).

22
     4
         Plaintiffs previously debunked GEO’s argument that civil detainees cannot state a claim under the MWA by
23       virtue of their detention. For brevity’s sake, Plaintiffs incorporate their prior briefing by reference rather than
         restating their argument and authority here. Dkt. 15 at 24-30.
24
         PL T FS. ’ R E PL Y IN SUPPOR T OF                             SCH ROETER GOLDMA R K & BENDER
                                                                         500 Central Building 810 Third Avenue Seattle, WA 98104
         THEIR MOT. FOR SUMM. J . (3:17-cv-                                      Phone (206) 622-8000 Fax (206) 682-2305
         05769-RJ B) 10
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 12 of 15




1           Finally, GEO suggests a parade of horribles that will occur if an employment

2    relationship is found (e.g., must GEO comply with employment discrimination laws?), but this

3    is a logical fallacy this Court should not entertain. Opp. at 18 n.9. For one thing, GEO already

4    follows other laws promoting the health and safety of detainee workers, such as Occupational

5    Safety and Health Administration regulations. Whitehead Decl., Ex. M (2011 PBNDS § 5.8 -

6    VWP) at 408; Ex. I (Tracy Dep) at 33:18-34:8, 38:2-10, 41:8-41:23; Ex. G (Delacruz Dep.) at

7    47:24-50:16, 55:20-56:4, 97:14-19. For another, GEO is prohibited from discriminating

8    against detainee workers on the basis of race, religion, national origin, gender, sexual

9    orientation, or disability. Whitehead Decl., Ex. M (2011 PBNDS § 5.8 - VWP) at 407. And to

10   answer GEO’s question about the applicability of other employment laws to detainee workers,

11   the Ninth Circuit has previously held that a prisoner working in a prison library can be an

12   employee of the prison under Title VII. Baker v. McNeil Island Corr. Ctr., 859 F.2d 124, 128

13   (9th Cir. 1988) (reversing dismissal, finding prisoner had stated plausible claim under Title

14   VII). In the end, any adjustments GEO would make to other employment laws are the province

15   of the legislature, not the courts, and are beyond the scope of this dispute.

16          E.      GEO’s Unjust Enrichment Counterclaim Fails as a Matter of Law.

17          GEO’s response to Plaintiffs’ motion to dismiss its unjust enrichment counterclaim

18   fails to refute the core of Plaintiffs’ argument: GEO is not entitled to any restitution from

19   Plaintiffs for housing and other expenses because ICE has already paid the company fully for

20   providing those same services. See Mot. at 15-18 (citing, inter alia, Restatement (Third) of

21   Restitution and Unjust Enrichment § 25 (2011)). Indeed, GEO’s payment under its contract

22   with ICE is based on a “bed-day rate” for each detained person at NWDC that is “inclusive of

23   [GEO’s] direct costs, indirect costs, overhead and profit necessary to provide the detention and

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                            Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 11
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 13 of 15




1    food service” at NWDC. Ex. B at 46 (emphasis added); Ex. C (30(b)(6) Dep.) at 33:7-22, 36:4-

2    37:2. This fact renders the cases cited by GEO about offset for room and board a nullity, as the

3    defendants in those were not already compensated from some other source. Opp. at 23.

4           Instead, this case is more like Lynch v. Deaconess Med. Ctr., 776 P.2d 681 (Wash.

5    1989), in which the plaintiff sought restitution from a defendant that benefited from work the

6    plaintiff was contractually bound to perform for another. Id. at 682. In affirming the dismissal

7    of the plaintiff’s case, the Washington Supreme Court held that the “receipt of an incidental

8    benefit … does not create an implied contract between the parties, nor does it impose the

9    obligation of restitution upon the recipient” when the benefit conferred is part of the conferring

10   party’s independent legal obligation to another. Id. at 683.

11          Like the plaintiff in Lynch, GEO had an independent contractual obligation to ICE to

12   provide basic necessities to Plaintiffs and other detainees. The fact that Plaintiffs received the

13   benefit—as intended—does not established an implied contract between them and GEO, such

14   that GEO would be entitled to restitution from Plaintiffs. To hold otherwise would allow GEO

15   to recover twice for the value of the necessities provided—this would be an inequitable result.

16          The Court previously grappled with this issue in the context of a Rule 12(b)(6) motion,

17   but now, with the benefit of discovery and through the vehicle of Rule 56, the Court should

18   dismiss GEO’s unjust enrichment defense.

19                                      III.   CONCLUSION

20          For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

21   summary judgment motion.

22

23

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                            Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 12
       Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 14 of 15




1         DATED this 3rd day of April, 2020.

2
                                               SCHROETER GOLDMARK & BENDER
3
                                               s/ Jamal N. Whitehead
4                                              Adam J. Berger, WSBA #20714
                                               Lindsay L. Halm, WSBA #37141
5                                              Jamal N. Whitehead, WSBA #39818
                                               Rebecca J. Roe, WSBA #7560
6                                              810 Third Avenue, Suite 500
                                               Seattle, WA 98104
7                                              Tel: (206) 622-8000
                                               berger@sgb-law.com
8                                              halm@sgb-law.com
                                               whitehead@sgb-law.com
9
                                               THE LAW OFFICE OF
10                                             R. ANDREW FREE
                                               R. Andrew Free (Pro Hac Vice)
11                                             P.O. Box 90568
                                               Nashville, TN 37209
12                                             Tel: (844) 321-3221
                                               andrew@immigrantcivilrights.com
13
                                               OPEN SKY LAW, PLLC
14                                             Devin T. Theriot-Orr, WSBA # 33995
                                               20415 – 72nd Avenue S, Suite 110
15                                             Kent, WA 98032
                                               Tel: (206) 962-5052
16                                             devin@opensky.law

17                                             MENTER IMMIGRATION LAW, PLLC
                                               Meena Menter, WSBA # 31870
18                                             8201 – 164th Avenue NE, Suite 200
                                               Redmond, WA 98052
19                                             Tel: (206) 419-7332
                                               meena@meenamenter.com
20
                                               Class Counsel
21

22

23

24
     PL T FS. ’ R E PL Y IN SUPPOR T OF               SCH ROETER GOLDMA R K & BENDER
                                                       500 Central Building 810 Third Avenue Seattle, WA 98104
     THEIR MOT. FOR SUMM. J . (3:17-cv-                        Phone (206) 622-8000 Fax (206) 682-2305
     05769-RJ B) 13
         Case 3:17-cv-05769-RJB Document 279 Filed 04/03/20 Page 15 of 15




1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on April 3, 2020, I electronically filed the foregoing, together with
     its supporting pleadings and attachments thereto, with the Clerk of the Court using the
3    CM/ECF system, which will send notification of such filing to the following:

4     Devin T. Theriot-Orr                          R. Andrew Free
      OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
5     20415 – 72nd Avenue South, Suite 110          PO Box 90568
      Kent, WA 98032                                Nashville, TN 37209
6     devin@opensky.law                             andrew@immigrantcivilrights.com
      Attorney for Plaintiff                        Attorney for Plaintiff
7
      Meena Menter                                  Joan K. Mell
8     MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
9     Redmond, WA 98052                             Fircrest, WA 98466
      meena@meenamenter.com                         joan@3ebrancheslaw.com
10    Attorney for Plaintiff                        Attorney for Defendant

11    Colin L. Barnacle
      Ashley E. Calhoun
12    Christopher J. Eby
      Adrienne Scheffey
13    AKERMAN LLP
      1900 Sixteenth Street, Suite 1700
14    Denver, CO 80202
      colin.barnacle@akerman.com
15    ashley.calhoun@akerman.com
      christopher.eby@akerman.com
16    adrienne.scheffey@akerman.com
      Attorneys for Defendant
17

18          DATED at Seattle, Washington this 3rd day of April, 2020.

19                                                     s/ Virginia Mendoza
                                                       VIRGINIA MENDOZA, Legal Assistant
20                                                     Schroeter Goldmark & Bender
                                                       810 Third Avenue, Suite 500
21                                                     Seattle, WA 98104
                                                       Tel: (206) 622-8000
22                                                     mendoza@sgb-law.com

23

24
      PL T FS. ’ R E PL Y IN SUPPOR T OF                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      THEIR MOT. FOR SUMM. J . (3:17-cv-                            Phone (206) 622-8000 Fax (206) 682-2305
      05769-RJ B) 14
